I think Certificate Number 148, referred to in the opinion, covered only interstate privileges, and, therefore, I concur in that part of the decision which reverses the order of the Public Service Commission and remands the proceeding; but, in view of the apparent public interest involved, I think such remand should be without direction to the Commission as to the character of the order to be entered. That, I think, is peculiarly the province of the Commission, and its action should be based upon the showing made at the time when it is called upon to enter a final order in the case.